Citation Nr: 0508627	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-19 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to September 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Des 
Moines, Iowa Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim for 
entitlement to service connection post-traumatic stress 
disorder (PTSD).


FINDING OF FACT

The competent evidence of record fails to establish a current 
PTSD diagnosis.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2004).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

Notice

VA letters in December 2002 and November 2003 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
the veteran, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C. A. § 5103 (West 2002) and 38 
C.F.R. § 3.159 (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claim.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical and personnel records, as well as 
reports of VA treatment and examination.  The veteran has 
been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Factual Background

The veteran's service medical records are silent as to any 
complaint of or treatment for a psychiatric disability.

The veteran's service personnel records indicate that the 
veteran served in DaNang, Vietnam with the Naval Support 
Activity.  His military occupational specialty was store 
clerk.  

VA outpatient treatment records dated from February 1996 to 
May 2003 reflect that the veteran was treated for dysthymic 
disorder and chronic anxiety

In February 2003, the veteran underwent a Mental Status 
Evaluation at the Vet Center.  The veteran reported he served 
in a war zone from December 1967 to December 1968 while 
assigned to a unit which provided supplies.  He also ran a 
warehouse.  The veteran denied having any other troubling 
experiences while in the military.  However, he noted that he 
had had mental health issues since his return from Vietnam.  
His reported critical issues included depression, anger, 
sleep disturbances, and irritability.  In terms of evidence 
of depression, the veteran reported a moderate sleep 
disturbance (he slept approximately five hours a night) and a 
low energy level.  He also indicated that he had experienced 
fleeting thoughts of suicide, but had not attempted to go 
through with it.  In terms of his war zone history, the 
veteran reported that he was not injured, but was exposed to 
friendly or hostile fire.  He reported he witnessed no 
casualties up close.  He denied that he had ever fired a 
weapon at the enemy, and indicated that no comrade had been 
killed or seriously wounded.  The veteran stated he had 
wanted to get out of Vietnam because he felt something bad 
would happen if he extended his stay on ship for six months.  
Since service, he had divorced once, and had remained 
remarried since 1998.  The examiner diagnosed the veteran 
with depression and assigned a Global Assessment of 
Functioning (GAF) Score of 50.

In a July 2003 VA psychiatric consultation report, the 
veteran was evaluated after screening positive for 
depression.  He reported that while in the Navy he worked in 
a supply unit and was stationed outside of DaNang from 
December 1967 to December 1968.  The veteran further 
indicated that he never saw combat, but that "bullets went 
over him and he could see guys heads hanging (Koreans cut the 
VC heads and hung them down)."  He reported that one time a 
week he would take 15 minutes to fall asleep, sleep for three 
hours, and then awake with dreams of seeing those heads.  He 
denied any suicidal or homicidal thoughts or plans.  The 
examiner noted that the veteran had a history of dysthymia 
with an anxiety component.  Upon mental status examination, 
the veteran indicated that he had a depressed mood at times 
and that it was related to financial problems and his stepson 
not working.  He also denied signs and symptoms of psychosis, 
including auditory and visual hallucinations, delusions, 
paranoia, and formal thought disorder.  He also denied 
symptoms of anxiety, panic, substance use disorder, mania, or 
schizophrenia.  The veteran further noted that he thought of 
Vietnam (i.e.--some of the people that he worked with) up to 
one time a month for approximately one minute.  In his 
assessment, the examiner noted that the veteran related that 
the biggest emotional stress in his life was his 19-year old 
stepson, interrupted sleep, and minimal irritability.  The 
Axis I diagnoses were rule out substance induced sleep 
disorder, and history of dysthymia.

In his stressor statement, received in August 2003, the 
veteran reported that while assigned at Camp Tinshaw Naval 
Base he was subjected to sniper attacks on the way back from 
cold storage.  He further reported that there was a Korean 
base outside of Camp Tinshaw that he would walk by, which 
would have five or six Viet Cong heads hanging from the 
entrance.  The veteran indicated that his symptoms included 
not being able to sleep.

In October 2003, the veteran was afforded a PTSD examination 
for compensation and pension purposes.  The veteran reported 
that while in Vietnam, he was assigned as a warehouseman at 
facilities for groceries and that he was a storekeeper in a 
supply unit.  He stated that his duties required him to go to 
a nearby base and pick up the necessary supplies to stock 
their warehouse and cold storage facility.  The veteran 
indicated that when he would go to that base, that he would 
occasionally hear gunfire and would hear bullets going 
overhead.  He denied that this was a frequent occurrence.  
The veteran also indicated that while in Vietnam, that there 
was a Republic of Korea base located near them, and that at 
the entry to the camp, the heads of Viet Cong who had been 
killed by the Koreans were hanging over the entrance.  He 
indicated that this bothered him at the time and that he had 
had frequent occasions to dream and think about this in the 
years since his service in Vietnam.  

On objective examination, the examiner noted that the 
veteran's manner suggested depression and dysphoria.  His 
speech was logical and related, with no indication of 
hallucinations, delusions, or formal thought disorder, he did 
not appear outwardly anxious, no obsessions or compulsions 
were elicited, and he was oriented time three with adequate 
memory and concentration.  He had problems recalling names 
and experienced sleep disturbance with nightmares, appetite 
problems, and recent weight loss.  The examiner diagnosed the 
veteran with mood disorder, due to general medical condition, 
and continuous alcohol abuse.  The examiner further noted 
that no practitioner fully supported a PTSD diagnosis and 
that the traumas the veteran presented would not fulfill 
criteria for Criterion A in the DSM-IV for PTSD traumas.  
However, the examiner commented that the veteran did display 
depressive symptoms, which appeared to be secondary to the 
medical problems from which he suffered and which had not yet 
been determined to be service-connected.  He assigned the 
veteran's symptomology a GAF score of 52.  The examiner 
further stated that the veteran's diagnostic formulation was 
not intended to indicate that the veteran had been found to 
suffer from any likely service-connected disability. 

Criteria

1.  Service connection, in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

2.  Service connection- PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f)(2004).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Analysis

The Board finds that service connection is not warranted for 
PTSD.  Although the record establishes that the veteran 
served in Vietnam, it does not establish, and the veteran 
does not contend, that he engaged in combat activity with the 
enemy.  Rather, he states that his in-service stressors 
involved hearing gunfire and bullets going overhead when he 
went to a nearby base to pickup supplies, and seeing the 
heads of Viet Cong who had been killed by Koreans, hanging at 
the entrance to a Korean base.  However, the Board notes that 
the record does not demonstrate that there is any independent 
evidence to corroborate the veteran's statements as to the 
occurrence of the claimed stressors.  Nevertheless, for the 
purpose of this decision, even if the Board concedes the 
occurrence of such events, there is no evidence that the 
veteran has a current PTSD diagnosis.  In this regard, it is 
significant to point out that in October 2003, a VA examiner, 
after assessing the veteran for PTSD, determined that the 
veteran, although displaying some symptomology that was 
suggestive of PTSD, did not meet the criteria for a PTSD 
diagnosis.

In this regard, the only evidence of record is to the effect 
that the veteran does not have a current PTSD disability that 
is attributable to his military service.  Despite the 
veteran's assertions, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the Board finds that the medical evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.

The Board acknowledges that the veteran does have a diagnosis 
of mood disorder.  However, it is significant to point out 
that the contemporaneous service medical records do not 
indicate that the veteran ever complained of or was treated 
for an in-service psychiatric disability.  Moreover, it is 
significant to point out that the evidence of record 
establishes that the veteran was not first clinically 
diagnosed with and treated for depression until 1996, many 
years after his discharge from service.  Further, there is no 
competent clinical evidence of record that establishes that 
the veteran's current mood disorder is etiologically related 
to any incident of service.  In this regard, the examiner 
from the veteran's October 2003 VA examination opined that 
the veteran did not suffer from any service-connected mental 
disorder and the depressive symptoms that the veteran 
displayed were secondary to his medical problem, which the 
examiner pointed out were not service-connected.  


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


